DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/21/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “ingestion router is configured” and “stream processor is configured to” to in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 11, 14-19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (International Publication No.: WO2015070232 A1) hereinafter Xiong, in view of Batsakis et al. (US Patent No.: US 10776355 B1) hereinafter Batsakis.
As to claim 1:
Xiong discloses:
A system, comprising:  
5a control plane [Paragraph 0037 teaches a stream management service (SMS) may provide programmatic interfaces (e.g., application programming interfaces (APIs), web pages or web sites, graphical user interfaces, or command-line tools) to enable the creation, configuration and deletion of streams, as well as the submission, storage and retrieval of stream data records. Paragraph 0040 control subsystem may also be implemented in some embodiments, comprising one or more administrative or control components responsible for configuring the remaining subsystems, e.g., by dynamically determining and/or initializing the required number of nodes for each of the ingestion, storage and retrieval subsystems at selected resources such as virtual or physical servers.]; 
a fleet of ingestion routers [Figure 6:606A-C and 608A-C], wherein the fleet of ingestion routers is configured to:
receive time-series data generated by a plurality of client devices, wherein 10the time-series data is associated with a plurality of time series [Paragraph 0053 teaches a number of different types of data producers may generate streams of data such as, for example, mobile phone or tablet applications, sensor arrays, social media platforms, logging applications or system logging components, monitoring agents.  Paragraph 0073 teaches ingestion operations are logically divided into front-end and back-end functions, with the front-end functions involving interactions with data producers 120 (e.g., 120A, 120B or 120C). Paragraph 0099 teaches a data producer 120 may wish to demarcate boundaries or separators within the assigned sequence numbers of a stream, so that it becomes easier for data consumers of that stream to submit read requests targeted at particular subsets of the stream. Paragraph 0100 teaches the sequence number may comprise four elements in the depicted embodiment: an nl-bit SMS version number 1302, an n2-bit timestamp or epoch value 1304, an n3-bit subsequence number 1306, and an n4- bit partition number 1308. The use of sequence numbers that contain timestamps for ordered storage and retrieval may have an additional benefit of providing a temporal index into the set of stored data records. The examiner interprets data producers to be the claimed client devices and the sequence numbers with timestamps for ordered storage and retrieval including the temporal index interpreted to be the claimed time-series data.], and wherein an amount of the ingestion routers is determined by the control plane based at least in part on an ingestion rate of the time-series data [Paragraph 0037 teaches a stream management service (SMS) may provide programmatic interfaces (e.g., application programming interfaces (APIs), web pages or web sites, graphical user interfaces, or command-line tools) to enable the creation, configuration and deletion of streams, as well as the submission, storage and retrieval of stream data records. Paragraph 0041 teaches over time, the workload associated with a given stream may increase or decrease, which (among other triggering conditions) may lead to repartitioning of the stream. Such repartitioning may involve changes to various parameters, such as the function to be used to determine a record's partition, the partitioning keys used, the total number of partitions, the number of ingestion nodes, storage nodes or retrieval nodes, or the placement of the nodes on different physical or virtual resources. Paragraph 0071 teaches the number of ingestion nodes designated for a given partition Sj-Pk may in at least some cases differ from the number of ingestion nodes designated for a different partition Sj-Pl, and may also differ from the number of storage nodes designated for Sj-Pk and/or the number of retrieval nodes designated for Sj-Pk. With respect to ingestion and/or retrieval, SMS control nodes may implement APIs (such as getStreamlnfo) in some embodiments to allow clients to determine which nodes are responsible for which partitions. 
The examiner interprets the clients ability to determine which nodes are responsible for which partitions, parameter associated with the number of ingestion due to an increase or decrease in the workload of a given stream, and the SMS programmatic interface providing stream management and configuration to be the claimed control panel determining the amount of the ingestion routers. Data records are interpreted to be the claimed time-series data.]; and  
15store the time-series data using a plurality of durable partitions of a streaming service, wherein the time-series data is partitioned based at least in part on the plurality of time series [Paragraph 0055 teaches data streams are partitioned, sequence numbers may be assigned on a per-partition basis. Paragraph 00100 teaches the sequence number comprise four elements in the depicted embodiment: an nl-bit SMS version number 1302, an n2-bit timestamp or epoch value 1304, an n3-bit subsequence number 1306, and an n4- bit partition number 1308. Paragraph 0078 and Figure 7 teach example elements of a storage subsystem of an SMS. Ingestion nodes 608 (e.g., back-end ingestion nodes in embodiments in which front-end and back-end ingestion responsibilities are handled by different sets of nodes) may transmit data records of one or more partitions of a stream to respective storage nodes 702 configured for those partitions. Also, see paragraph 00113.  The examiner interprets data records to be the claimed time series data, data records stored according to the storage nodes configured for those partitions of data records is interpreted to be the claimed store the time-series data using a plurality of durable partitions of a streaming service,  and the sequence numbers assigned on a per-partition bases comprising timestamps or epoch value to be the time-series data is partitioned based at least in part on the plurality of time series, wherein the stream data streams comprise data records to be partitioned.]; and 
a fleet of stream processors, wherein the fleet of stream processors is configured 20to: retrieve the time-series data, stored by the fleet of ingestion routers, from the durable partitions [Paragraph 0044 teaches in accordance with a retention policy (selected by a client or by the SMS) or a de-duplication time window policy (indicating the time period, subsequent to a submission of any given data record, during which the SMS may be required to ensure that no duplicates of that given data record are stored in the SMS storage subsystem, even if some duplicates are submitted), at least some data records may be archived to a different types of storage service and/or deleted after a time period from the SMS. Paragraph 0081 and Figure 8 teach an example of a retrieval subsystem of an SMS and examples of interactions of the retrieval subsystem with an SPS. Paragraph 0083, Figure 8:802 and 804 teaches retrieval nodes 802 may implement respective caches 804 (such as cache 804A at retrieval node 802A, cache 804B at retrieval node 802B, and cache 804C at retrieval node 802C) in which data records of various partitions may be retained temporarily in anticipation of future retrieval requests. Retrieval control nodes 880 may be responsible for implementing a number of retrieval policies 882, including for example caching policies. For example, how long data records should be cached. The examiner interprets the retrieval nodes as part of the retrieval subsystem with caches 804 to be the claimed second tier and different types of storage service or the SMS is interpreted to be the first storage tier. The retention policy is interpreted to be different from the caching policy which the examiner interprets to be the claimed a retention period for the first storage tier differs from a 25retention period for the second storage tier. The caches setup up by the retrieval subsystem and the partitions within the SMS are interpreted to be the claimed durable partitions. The examiner also interprets the data record with timestamps to be the claimed time series data.] maintained at the one or more persistent storage resources of the streaming service [Paragraph 0066 teaches the SPS/SMS for which the web-based interface is implemented, a persistent stream 451 may be defined as a stream whose data records are stored on persistent storage devices such as disks, non-volatile RAMs, or SSDs, and an ephemeral stream 452 may be defined as one whose data records need not be stored at persistent storage devices. Paragraph 0083, Figure 8:802 and 804 teaches retrieval nodes 802 may implement respective caches 804 (such as cache 804A at retrieval node 802A, cache 804B at retrieval node 802B, and cache 804C at retrieval node 802C) in which data records of various partitions may be retained temporarily in anticipation of future retrieval requests. Note: The data records (time series data) stored (maintained) on persistent storage devices such as non-volatile RAMs reads on the claimed maintained at the one or more persistent storage resources of the streaming service.]; and 
store the retrieved time-series data into a plurality of storage tiers including a first storage tier and a second storage tier, wherein a retention period for the first storage tier differs from a 25retention period for the second storage tier [Paragraph 0044 teaches in accordance with a retention policy (selected by a client or by the SMS) or a de-duplication time window policy (indicating the time period, subsequent to a submission of any given data record, during which the SMS may be required to ensure that no duplicates of that given data record are stored in the SMS storage subsystem, even if some duplicates are submitted), at least some data records may be archived to a different types of storage service and/or deleted after a time period from the SMS. Paragraph 0081 and Figure 8 teach an example of a retrieval subsystem of an SMS and examples of interactions of the retrieval subsystem with an SPS. Paragraph 0083, Figure 8:802 and 804 teaches retrieval nodes 802 may implement respective caches 804 (such as cache 804A at retrieval node 802A, cache 804B at retrieval node 802B, and cache 804C at retrieval node 802C) in which data records of various partitions may be retained temporarily in anticipation of future retrieval requests. Retrieval control nodes 880 may be responsible for implementing a number of retrieval policies 882, including for example caching policies. For example, how long data records should be cached. The examiner interprets the retrieval nodes as part of the retrieval subsystem with caches 804 to be the claimed second tier and different types of storage service or the SMS is interpreted to be the first storage tier. The retention policy is interpreted to be different from the caching policy which the examiner interprets to be the claimed a retention period for the first storage tier differs from a 25retention period for the second storage tier. The examiner also interprets the data record with timestamps to be the claimed time series data.],
 wherein a performance characteristic for the first storage tier differs from a performance characteristic for the second storage tier [Paragraph 0083 teaches retrieval nodes 802 may implement respective caches 804 and the retrieval control nodes responding to queries regarding which retrieval nodes are responsible for which partitions. Paragraph 0133 teaches non-volatile buffers may be used as write caches prior to storing the records to disk, e.g., to further decrease the probability of disk seeks. Paragraph 00138 teach clients may indicate data durability goals and/or performance goals (such as desired read or write throughput or latency). These goals may be used by the SMS to select the appropriate storage devices types or locations. For example, if low latencies are desired, SSDs may be used instead of rotating magnetic disks to store the data records of one or more partitions or streams. Although, not explicitly stated, the examiner interprets the queries are to determine workloads which is interpreted to be the claimed performance characteristic. The caches implemented by the retrieval nodes are interpreted to be the claimed second storage tier. Using the non-volatile buffers for write caches prior to storing associated with the performance metric probability of write seeks is interpreted to be the claimed performance characteristic for the second storage tier and the lower latency goals associated with the SMS is interpreted to be the claimed performance characteristic of the first storage tier.], and 
wherein an amount of the stream processors is determined by the control plane based at least in part on the time-series data in the durable partitions [Paragraph 0037 teaches a stream management service (SMS) may provide programmatic interfaces (e.g., application programming interfaces (APIs), web pages or web sites, graphical user interfaces, or command-line tools) to enable the creation, configuration and deletion of streams, as well as the submission, storage and retrieval of stream data records. Paragraph 0116 teaches at least in some cases new ingestion, storage or retrieval nodes may have to be instantiated when a stream is created or initialized. The examiner interprets the retrieval nodes to be the claimed stream processors, the graphical user interface enabling the creation of stream to be the claimed control plane wherein the creation of stream of data records is interpreted to be the claimed time-series data. Instantiation of retrieval node due to a new stream destined for storage is interpreted to be the claimed (increase) in an amount of stream process for time-series data in the durable partitions].
Xiong discloses most of the limitation as set forth in claim 1 but does not appear to expressly disclose wherein individual ones of the plurality of storage tiers are different from the durable partitions of the streaming service from which the time-series data is retrieved.
Batsakis discloses:
wherein individual ones of the plurality of storage tiers are different from the one or more persistent storage resources of the streaming service from which the time-series data is retrieved [Column 4 Lines 1-4 teach FIG. 23A is a diagram of an example scenario where a common customer identifier is found among log data received from three disparate data sources, in accordance with example embodiments. Column 13 Lines 19-23 teach each data source 202 broadly represents a distinct source of data that can be consumed by the data intake and query system 108. Examples of data sources 202 include, without limitation, data files, directories of files, data sent over a network, event logs, registries, streaming data services. Column 14 Lines 40-43 teach the intake system 210 can perform additional processing on the incoming data, such as transforming structured data into unstructured data (or vice versa), identifying timestamps associated with the data. Column 14 Lines 48-55 teach as will be described in greater detail herein, at least with reference to FIG. 4, the indexing system 212 can process the data and store it, for example, in common storage 216. As part of processing the data, the indexing system can identify timestamps associated with the data, organize the data into buckets or time series buckets, convert editable buckets to non-editable buckets, store copies of the buckets in common storage 216. Column 18 Lines 27-33 teaches some or all of the elements of the intake system 210 (e.g., forwarder 302, data retrieval subsystem 304, intake ingestion buffer 306, streaming data processors 308, and output ingestion buffer 310, etc.) may reside on one or more computing devices, such as servers, which may be communicatively coupled with each other and with the data sources 202. Column 49 Lines 53-61 teach common storage 216 may be multi-tiered, with each tier providing more rapid access to information stored in that tier. For example, a first tier of the common storage 216 may be physically co-located with the indexing system 212 or the query system 214 and provide rapid access to information of the first tier, while a second tier may be located in a different physical location (e.g., in a hosted or “cloud” computing environment) and provide less rapid access to information of the second tier. Column 108 Line 66-67 and Column 109 Lines 1-5 teach the three systems 2301, 2302, and 2303 are disparate systems that do not have a common logging format. The order application 2301 sends log data 2304 to the data intake and query system 108 in one format, the middleware code 2302 sends error log data 2305 in a second format, and the support server 2303 sends log data 2306 in a third format.
Note: The claimed streaming service is interpreted to be network-accessible computing or storage that provides data streams from a provider network that may represent a network set up by an entity such as a private-sector company or a public-sector organization and maintains/provides time series data non-overlapping partitions. The cited data sources 202 (one or more persistent storage resources) including streaming services such as support servers coupled with the intake system 212 is interpreted read on the claimed streaming service. Ingested data from data sources 202 coupled with the intake system 212 with identifying timestamps is interpreted to read on the claimed time-series data retrieved from the streaming service. Storing the buckets of time series data in common storage that includes multi-tiered storage from data sources 202 is interpreted to read on the claimed times series data retrieved from a streaming service. The multi-tiered storage as part of the common storage that is not coupled with the data source 202 is interpreted to be the claimed individual ones of the plurality of storage tiers are different from the one or more persistent storage resources of the streaming service.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Xiong, by incorporating data sources that are coupled with an intake system to process and send time series data organized into buckets to common multi-tiered storage, as taught by Batsakis (see Column 13 Lines 19-23, Column 14 Lines 40-43, Column 14 Lines 48-55, Column 18 Lines 27-33, and Column 49 Lines 53-61), because both applications are directed to storage management; incorporating data sources that are coupled with an intake system to process and send time series data organized into buckets to common multi-tiered storage provides significant flexibility by enabling a user to analyze massive quantities of minimally-processed data “on the fly” at search time using a late-binding schema, instead of storing pre-specified portions of the data in a database at ingestion time. This flexibility enables a user to see valuable insights, correlate data, and perform subsequent queries to examine interesting aspects of the data that may not have been apparent at ingestion time (see Batsakis Column 118 Lines 7-15).

As to claim 2:
Xiong discloses:
The system as recited in claim 1, further comprising: a fleet of query processors, wherein the fleet of query processors is configured to: perform queries of the time-series data stored in the plurality of storage 5tiers, wherein an amount of the query processors is determined by the control plane based at least in part on the queries [Paragraph 0040 teaches control subsystem may also be implemented in some embodiments, comprising one or more administrative or control components responsible for configuring the remaining subsystems, e.g., by dynamically determining and/or initializing the required number of nodes for each of the ingestion, storage and retrieval subsystems at selected resources such as virtual or physical servers. Each of the ingestion, storage, retrieval and control subsystems may be implemented using a respective plurality of hardware and/or software components which may collectively be referred as "nodes" or "servers" of the subsystems. Pools of nodes capable of performing various types of SMS and/or SPS functions may be set up in advance, and selected members of those pools may be assigned to new streams or new processing stages as needed. Paragraph 0081 teaches retrieval subsystem 206 may comprise a plurality of retrieval nodes 802, such as retrieval node 802A, 802B and 802C, as well as a collection of retrieval control nodes 880. Each of the retrieval nodes 802 may be configured to respond to stream data retrieval requests from various clients or data consumers 130. The examiner interprets retrieval nodes as the claimed query processors, the retrieval nodes configured to respond to stream data retrieval request is interpreted to be the claimed perform queries of the time-series data stored, and the assigning new streams or new processing as needed is interpreted to be the claimed (increase) in an amount of query processors. The control subsystem is interpreted to be the claimed control plane.  

As to claim 3:
Xiong discloses:
The system as recited in claim 1, wherein an amount of the durable partitions is determined by the control plane based at least in part on the time-series data [Paragraph 0040 teaches control subsystem may also be implemented in some embodiments, comprising one or more administrative or control components responsible for configuring the remaining subsystems, e.g., by dynamically determining and/or initializing the required number of nodes for each of the ingestion, storage and retrieval subsystems at selected resources such as virtual or physical servers. Each of the ingestion, storage, retrieval and control subsystems may be implemented using a respective plurality of hardware and/or software components which may collectively be referred as "nodes" or "servers" of the subsystems. Paragraph 00112 teaches two new partitions PI001 and PI002 may be created via a repartitioning operation. Records received after the repartitioning, whose attributes would originally (i.e., on the basis of the original mapping) have resulted in their membership in P7, may be mapped to either PI001 or PI002 after the repartitioning, thus distributing the workload of P7 among two partitions. The examiner interprets the control subsystem to be the claimed control plane and the two new partitions created via a repartition operation is the claimed (increase) in the amount of durable partitions. The records with attributes indicating their original partition designation the claimed time-series data]. 

As to claim 4:
Xiong discloses:
The system as recited in claim 1, wherein an amount of storage resources in the first tier is determined by the control plane based at least in part on an amount of the time-series data within the retention period for the first storage tier, and wherein an amount of storage resources in the second tier is determined by the control plane based at 15least in part on an amount of the time-series data within the retention period for the second storage tier [Paragraph 0041 teaches based on the partitioning policy selected for a particular data stream as well as on other factors such as expectations of record ingestion rates and/or retrieval rates, a control component may determine how many nodes (e.g., processes or threads) should be established initially (i.e., at stream creation time) for ingestion, storage and retrieval, and how those nodes should be mapped to virtual and/or physical machines. Over time, the workload associated with a given stream may increase or decrease, which (among other triggering conditions) may lead to repartitioning of the stream. Such repartitioning may involve changes to various parameters, such as the function to be used to determine a record's partition, the partitioning keys used, the total number of partitions, the number of ingestion nodes, storage nodes or retrieval nodes, or the placement of the nodes on different physical or virtual resources. Different partitioning schemes and repartition-triggering criteria may be used for different data streams in some embodiments, e.g., based on client provided parameters or on heuristics of the SMS control nodes. Paragraph 0044 teaches in accordance with a retention policy (selected by a client or by the SMS) or a de-duplication time window policy (indicating the time period, subsequent to a submission of any given data record, during which the SMS may be required to ensure that no duplicates of that given data record are stored in the SMS storage subsystem, even if some duplicates are submitted), at least some data records may be archived to a different types of storage service and/or deleted after a time period from the SMS. Paragraph 0081 and Figure 8 teach an example of a retrieval subsystem of an SMS and examples of interactions of the retrieval subsystem with an SPS. Paragraph 0083, Figure 8:802 and 804 teaches retrieval nodes 802 may implement respective caches 804 (such as cache 804A at retrieval node 802A, cache 804B at retrieval node 802B, and cache 804C at retrieval node 802C) in which data records of various partitions may be retained temporarily in anticipation of future retrieval requests. Retrieval control nodes 880 may be responsible for implementing a number of retrieval policies 882, including for example caching policies. For example, how long data records should be cached. 
The examiner interprets the retrieval nodes as part of the retrieval subsystem with caches 804 to be the claimed second tier and different types of storage service or the SMS storage subysystem is interpreted to be the first storage tier. The retention policy is interpreted to be different from the caching policy which the examiner interprets to be the claimed a retention period for the first storage tier differs from a 25retention period for the second storage tier. The caches setup up by the retrieval subsystem and the partitions within the SMS are interpreted to be the claimed durable partitions. The examiner also interprets the data record with timestamps to be the claimed time series data. Although not explicitly stated, the examiner reasonably interprets policies are adhered to once implemented therefore repartitions occur within retention (first tier storage) and caching policies (second tier storage), therefore the examiner interprets this to be the claimed within the retention period for the first storage tier and within the retention period for the second storage tier. The examiner also interprets repartitioning may involve changes to various parameters, such as, the number of ingestion nodes, storage nodes or retrieval nodes to be the claimed determination of an amount of storage resources in the first tier and amount of storage resources in the second tier, wherein the number is interpreted to be the claimed amount. Different partitioning schemes and repartition-triggering criteria may be used for different data streams based on client provided parameters or on heuristics of the SMS control nodes is interpreted to be the claimed amount determined by the control plane.],

As to claim 5:
Xiong discloses:
A method, comprising:  20storing, by a fleet of ingestion routers into a plurality of durable partitions maintained at the one or more persistent storage resources [Paragraph 0066 teaches the SPS/SMS for which the web-based interface is implemented, a persistent stream 451 may be defined as a stream whose data records are stored on persistent storage devices such as disks, non-volatile RAMs, or SSDs, and an ephemeral stream 452 may be defined as one whose data records need not be stored at persistent storage devices. Paragraph 0083, Figure 8:802 and 804 teaches retrieval nodes 802 may implement respective caches 804 (such as cache 804A at retrieval node 802A, cache 804B at retrieval node 802B, and cache 804C at retrieval node 802C) in which data records of various partitions may be retained temporarily in anticipation of future retrieval requests. Note: The data records (time series data) stored (maintained) on persistent storage devices such as non-volatile RAMs reads on the claimed maintained at the one or more persistent storage resources] time- series data generated by a plurality of client devices, wherein the time- series data is associated with a plurality of time series, and wherein an amount of the ingestion routers is determined based at least in part on an ingestion rate of the time-series data [Figure 6:606A-C and 608A-C and Paragraph 0053 teaches  number of different types of data producers may generate streams of data such as, for example, mobile phone or tablet applications, sensor arrays, social media platforms, logging applications or system logging components, monitoring agents.  Paragraph 0073 teaches ingestion operations are logically divided into front-end and back-end functions, with the front-end functions involving interactions with data producers 120 (e.g., 120A, 120B or 120C). Paragraph 0099 teaches a data producer 120 may wish to demarcate boundaries or separators within the assigned sequence numbers of a stream, so that it becomes easier for data consumers of that stream to submit read requests targeted at particular subsets of the stream. Paragraph 0100 teaches the sequence number may comprise four elements in the depicted embodiment: an nl-bit SMS version number 1302, an n2-bit timestamp or epoch value 1304, an n3-bit subsequence number 1306, and an n4- bit partition number 1308. The use of sequence numbers that contain timestamps for ordered storage and retrieval may have an additional benefit of providing a temporal index into the set of stored data records. The examiner interprets data producers to be the claimed client devices and the sequence numbers with timestamps for ordered storage and retrieval including the temporal index interpreted to be the claimed time-series data.] 
retrieve the time-series data, stored by the fleet of ingestion routers, from the durable partitions [Paragraph 0044 teaches in accordance with a retention policy (selected by a client or by the SMS) or a de-duplication time window policy (indicating the time period, subsequent to a submission of any given data record, during which the SMS may be required to ensure that no duplicates of that given data record are stored in the SMS storage subsystem, even if some duplicates are submitted), at least some data records may be archived to a different types of storage service and/or deleted after a time period from the SMS. Paragraph 0081 and Figure 8 teach an example of a retrieval subsystem of an SMS and examples of interactions of the retrieval subsystem with an SPS. Paragraph 0083, Figure 8:802 and 804 teaches retrieval nodes 802 may implement respective caches 804 (such as cache 804A at retrieval node 802A, cache 804B at retrieval node 802B, and cache 804C at retrieval node 802C) in which data records of various partitions may be retained temporarily in anticipation of future retrieval requests. Retrieval control nodes 880 may be responsible for implementing a number of retrieval policies 882, including for example caching policies. For example, how long data records should be cached. The examiner interprets the retrieval nodes as part of the retrieval subsystem with caches 804 to be the claimed second tier and different types of storage service or the SMS is interpreted to be the first storage tier. The retention policy is interpreted to be different from the caching policy which the examiner interprets to be the claimed a retention period for the first storage tier differs from a 25retention period for the second storage tier. The caches setup up by the retrieval subsystem and the partitions within the SMS are interpreted to be the claimed durable partitions. The examiner also interprets the data record with timestamps to be the claimed time series data.] 
and 25storing, by a fleet of stream processors, the time-series data retrieved from the durable partitions into a plurality of storage tiers including a first storage tier and a second storage tier, wherein a retention period for the first storage tier differs from a retention period for the second storage tier [Paragraph 0044 teaches in accordance with a retention policy (selected by a client or by the SMS) or a de-duplication time window policy (indicating the time period, subsequent to a submission of any given data record, during which the SMS may be required to ensure that no duplicates of that given data record are stored in the SMS storage subsystem, even if some duplicates are submitted), at least some data records may be archived to a different types of storage service and/or deleted after a time period from the SMS. Paragraph 0081 and Figure 8 teach an example of a retrieval subsystem of an SMS and examples of interactions of the retrieval subsystem with an SPS. Paragraph 0083, Figure 8:802 and 804 teaches retrieval nodes 802 may implement respective caches 804 (such as cache 804A at retrieval node 802A, cache 804B at retrieval node 802B, and cache 804C at retrieval node 802C) in which data records of various partitions may be retained temporarily in anticipation of future retrieval requests. Retrieval control nodes 880 may be responsible for implementing a number of retrieval policies 882, including for example caching policies. For example, how long data records should be cached. The examiner interprets the retrieval nodes as part of the retrieval subsystem with caches 804 to be the claimed second tier and different types of storage service or the SMS is interpreted to be the first storage tier. The retention policy is interpreted to be different from the caching policy which the examiner interprets to be the claimed a retention period for the first storage tier differs from a 25retention period for the second storage tier. The caches setup up by the retrieval subsystem and the partitions within the SMS are interpreted to be the claimed durable partitions. The examiner also interprets the data record with timestamps to be the claimed time series data.], and 
wherein an 30amount of the stream processors is determined based at least in part on the time-series data in the durable partitions [Paragraph 0083 teaches retrieval nodes 802 may implement respective caches 804 and the retrieval control nodes responding to queries regarding which retrieval nodes are responsible for which partitions. Paragraph 0133 teaches non-volatile buffers may be used as write caches prior to storing the records to disk, e.g., to further decrease the probability of disk seeks. Paragraph 00138 teach clients may indicate data durability goals and/or performance goals (such as desired read or write throughput or latency). These goals may be used by the SMS to select the appropriate storage devices types or locations. For example, if low latencies are desired, SSDs may be used instead of rotating magnetic disks to store the data records of one or more partitions or streams. Although, not explicitly stated, the examiner interprets the queries are to determine workloads which is interpreted to be the claimed performance characteristic. The caches implemented by the retrieval nodes are interpreted to be the claimed second storage tier. Using the non-volatile buffers for write caches prior to storing associated with the performance metric probability of write seeks is interpreted to be the claimed performance characteristic for the second storage tier and the lower latency goals associated with the SMS is interpreted to be the claimed performance characteristic of the first storage tier.]

Xiong discloses most of the limitation as set forth in claim 5 but does not appear to expressly disclose wherein individual ones of the plurality of storage tiers are different from the durable partitions of the streaming service from which the time-series data is retrieved.
Batsakis discloses:
wherein individual ones of the plurality of storage tiers are different from the one or more persistent storage resources of the streaming service from which the time-series data is retrieved [Column 4 Lines 1-4 teach FIG. 23A is a diagram of an example scenario where a common customer identifier is found among log data received from three disparate data sources, in accordance with example embodiments. Column 13 Lines 19-23 teach each data source 202 broadly represents a distinct source of data that can be consumed by the data intake and query system 108. Examples of data sources 202 include, without limitation, data files, directories of files, data sent over a network, event logs, registries, streaming data services. Column 14 Lines 40-43 teach the intake system 210 can perform additional processing on the incoming data, such as transforming structured data into unstructured data (or vice versa), identifying timestamps associated with the data. Column 14 Lines 48-55 teach as will be described in greater detail herein, at least with reference to FIG. 4, the indexing system 212 can process the data and store it, for example, in common storage 216. As part of processing the data, the indexing system can identify timestamps associated with the data, organize the data into buckets or time series buckets, convert editable buckets to non-editable buckets, store copies of the buckets in common storage 216. Column 18 Lines 27-33 teaches some or all of the elements of the intake system 210 (e.g., forwarder 302, data retrieval subsystem 304, intake ingestion buffer 306, streaming data processors 308, and output ingestion buffer 310, etc.) may reside on one or more computing devices, such as servers, which may be communicatively coupled with each other and with the data sources 202. Column 49 Lines 53-61 teach common storage 216 may be multi-tiered, with each tier providing more rapid access to information stored in that tier. For example, a first tier of the common storage 216 may be physically co-located with the indexing system 212 or the query system 214 and provide rapid access to information of the first tier, while a second tier may be located in a different physical location (e.g., in a hosted or “cloud” computing environment) and provide less rapid access to information of the second tier. Column 108 Line 66-67 and Column 109 Lines 1-5 teach the three systems 2301, 2302, and 2303 are disparate systems that do not have a common logging format. The order application 2301 sends log data 2304 to the data intake and query system 108 in one format, the middleware code 2302 sends error log data 2305 in a second format, and the support server 2303 sends log data 2306 in a third format.
Note: The claimed streaming service is interpreted to be network-accessible computing or storage that provides data streams from a provider network that may represent a network set up by an entity such as a private-sector company or a public-sector organization and maintains/provides time series data non-overlapping partitions. The cited data sources 202 (one or more persistent storage resources) including streaming services such as support servers coupled with the intake system 212 is interpreted read on the claimed streaming service. Ingested data from data sources 202 coupled with the intake system 212 with identifying timestamps is interpreted to read on the claimed time-series data retrieved from the streaming service. Storing the buckets of time series data in common storage that includes multi-tiered storage from data sources 202 is interpreted to read on the claimed times series data retrieved from a streaming service. The multi-tiered storage as part of the common storage that is not coupled with the data source 202 is interpreted to be the claimed individual ones of the plurality of storage tiers are different from the one or more persistent storage resources of the streaming service.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Xiong, by incorporating data sources that are coupled with an intake system to process and send time series data organized into buckets to common multi-tiered storage, as taught by Batsakis (see Column 13 Lines 19-23, Column 14 Lines 40-43, Column 14 Lines 48-55, Column 18 Lines 27-33, and Column 49 Lines 53-61), because both applications are directed to storage management; incorporating data sources that are coupled with an intake system to process and send time series data organized into buckets to common multi-tiered storage provides significant flexibility by enabling a user to analyze massive quantities of minimally-processed data “on the fly” at search time using a late-binding schema, instead of storing pre-specified portions of the data in a database at ingestion time. This flexibility enables a user to see valuable insights, correlate data, and perform subsequent queries to examine interesting aspects of the data that may not have been apparent at ingestion time (see Batsakis Column 118 Lines 7-15).

As to claim 6:
Xiong discloses:
The method as recited in claim 5, further comprising: performing, by a fleet of query processors, queries of the time-series data stored 5in the plurality of storage tiers, wherein an amount of the query processors is determined based at least in part on the queries [Paragraph 0040 teaches control subsystem may also be implemented in some embodiments, comprising one or more administrative or control components responsible for configuring the remaining subsystems, e.g., by dynamically determining and/or initializing the required number of nodes for each of the ingestion, storage and retrieval subsystems at selected resources such as virtual or physical servers. Each of the ingestion, storage, retrieval and control subsystems may be implemented using a respective plurality of hardware and/or software components which may collectively be referred as "nodes" or "servers" of the subsystems. Pools of nodes capable of performing various types of SMS and/or SPS functions may be set up in advance, and selected members of those pools may be assigned to new streams or new processing stages as needed. Paragraph 0081 teaches retrieval subsystem 206 may comprise a plurality of retrieval nodes 802, such as retrieval node 802A, 802B and 802C, as well as a collection of retrieval control nodes 880. Each of the retrieval nodes 802 may be configured to respond to stream data retrieval requests from various clients or data consumers 130. Paragraph 0083, Figure 8:802 and 804 teaches retrieval nodes 802 may implement respective caches 804 (such as cache 804A at retrieval node 802A, cache 804B at retrieval node 802B, and cache 804C at retrieval node 802C) in which data records of various partitions may be retained temporarily in anticipation of future retrieval requests. Retrieval control nodes 880 may be responsible for implementing a number of retrieval policies 882, including for example caching policies. For example, how long data records should be cached. The examiner interprets the retrieval nodes as part of the retrieval subsystem with caches 804 to be the claimed second (storage) tier and different types of storage service or the storage subsystem 204 is interpreted to be the first (storage) storage tier, therefore teaching the claimed plurality of storage tiers. The examiner also interprets retrieval nodes 802 configured to respond to stream data retrieval requests from various clients or data consumers 130 to be the claimed query processors.

As to claim 7:
Xiong discloses:
The method as recited in claim 5, wherein an amount of the durable partitions is determined based at least in part on the time-series data [Paragraph 0040 teaches control subsystem may also be implemented in some embodiments, comprising one or more administrative or control components responsible for configuring the remaining subsystems, e.g., by dynamically determining and/or initializing the required number of nodes for each of the ingestion, storage and retrieval subsystems at selected resources such as virtual or physical servers. Each of the ingestion, storage, retrieval and control subsystems may be implemented using a respective plurality of hardware and/or software components which may collectively be referred as "nodes" or "servers" of the subsystems. Paragraph 00112 teaches two new partitions PI001 and PI002 may be created via a repartitioning operation. Records received after the repartitioning, whose attributes would originally (i.e., on the basis of the original mapping) have resulted in their membership in P7, may be mapped to either PI001 or PI002 after the repartitioning, thus distributing the workload of P7 among two partitions. The examiner interprets the control subsystem to be the claimed control plane and the two new partitions created via a repartition operation is the claimed (increase) in the amount of durable partitions. The records with attributes indicating their original partition designation the claimed time-series data].

As to claim 8:
Xiong discloses:
The method as recited in claim 5, wherein an amount of storage resources in the first tier is determined based at least in part on an amount of the time-series data within the retention period for the first storage tier, and wherein an amount of storage resources in the second tier is determined based at least in part on an amount of the time- 15series data within the retention period for the second storage tier [Paragraph 0041 teaches based on the partitioning policy selected for a particular data stream as well as on other factors such as expectations of record ingestion rates and/or retrieval rates, a control component may determine how many nodes (e.g., processes or threads) should be established initially (i.e., at stream creation time) for ingestion, storage and retrieval, and how those nodes should be mapped to virtual and/or physical machines. Over time, the workload associated with a given stream may increase or decrease, which (among other triggering conditions) may lead to repartitioning of the stream. Such repartitioning may involve changes to various parameters, such as the function to be used to determine a record's partition, the partitioning keys used, the total number of partitions, the number of ingestion nodes, storage nodes or retrieval nodes, or the placement of the nodes on different physical or virtual resources. Paragraph 0044 teaches in accordance with a retention policy (selected by a client or by the SMS) or a de-duplication time window policy (indicating the time period, subsequent to a submission of any given data record, during which the SMS may be required to ensure that no duplicates of that given data record are stored in the SMS storage subsystem, even if some duplicates are submitted), at least some data records may be archived to a different types of storage service and/or deleted after a time period from the SMS. Paragraph 0081 and Figure 8 teach an example of a retrieval subsystem of an SMS and examples of interactions of the retrieval subsystem with an SPS. Paragraph 0083, Figure 8:802 and 804 teaches retrieval nodes 802 may implement respective caches 804 (such as cache 804A at retrieval node 802A, cache 804B at retrieval node 802B, and cache 804C at retrieval node 802C) in which data records of various partitions may be retained temporarily in anticipation of future retrieval requests. Retrieval control nodes 880 may be responsible for implementing a number of retrieval policies 882, including for example caching policies. For example, how long data records should be cached. 
The examiner interprets the retrieval nodes as part of the retrieval subsystem with caches 804 to be the claimed second tier and different types of storage service or the storage subsystem (see Figure 7:204) is interpreted to be the first tier. The retention policy is interpreted to be different from the caching policy which the examiner interprets to be the claimed a retention period for the first storage tier differs from a 25retention period for the second storage tier. The caches setup up by the retrieval subsystem and storage subsystem (see Figure 7:204) are interpreted to be the claimed storage resources. The examiner also interprets the data record with timestamps to be the claimed time series data. Although not explicitly stated, the examiner reasonably interprets policies are adhered to once implemented therefore repartitions occur within retention (first tier storage) and caching policies (second tier storage), therefore the examiner interprets to this to be the claimed within the retention period for the first storage tier and within the retention period for the second storage tier. The examiner also interprets over time, the workload associated with a given stream may increase or decrease, which (among other triggering conditions) may lead to repartitioning of the stream to be the claimed based at least in part on an amount of the time-series data for both storage tiers and the examiner also interprets repartitioning may involve changes to various parameters, such as, the number of ingestion nodes, storage nodes or retrieval nodes to be the claimed determination of an amount of storage resources in the first tier and amount of storage resources in the second tier, wherein the number is interpreted to be the claimed amount.]

As to claim 11:
Xiong discloses:
The method as recited in claim 5, wherein the time-series data is stored in 25the first storage tier using a plurality of tiles, wherein the tiles are partitioned based at least in part on spatial boundaries and temporal boundaries [Paragraph 0044 teaches the SMS storage subsystem may attempt to write incoming data records of a given partition sequentially to disk. Sequence numbers may be generated for (and stored with) data records using various techniques as described below, including for example timestamp-based techniques. Data records of a given partition may be stored together, e.g., contiguously on disk, and separately from the data records of other partitions. Paragraph 0099 teaches a data producer may wish to influence the selection of the sequence number 102 selected for at least some data records. For example, a data producer 120 may wish to demarcate boundaries or separators within the assigned sequence numbers of a stream.
The examiner interprets data records partitioned into sequence number using timestamp-based techniques and stored separately from the data records of other partitions is interpreted to be the claimed the time-series data is stored in 25the first storage tier using a plurality of tiles, wherein the tiles are partitioned based at least in part on spatial boundaries and temporal boundaries. The data records partitioned into sequence number using timestamp-based techniques and stored separately from the data records is interpreted to be the claimed time-series data stored using a plurality of tiles, data records partitioned into sequence number using timestamp-based techniques and stored separately from the data records is interpreted to be the claimed partitioning based on spatial boundaries and temporal boundaries. The examiner also interprets the data producers with so influence the selection of the sequence numbers by implementing demarcated and boundaries and separators within the assigned sequence numbers to be the claimed spatial and temporal boundaries. It is reasonably interpreted once a boundary is made through demarcation, that partition can be stored separately from the data records of other partitions, therefore teaching spatial separation or boundaries. The sequence numbers with timestamps influence the partitioning and therefore teaches partitions based on temporal boundaries, wherein the timestamps used in sequence numbers are associated with the data producers wish to demarcate boundaries or separators within the assigned sequence numbers of a stream. The examiner would like to make the record clear that the plurality of tiles in this claim is being interpreted as a plurality of partitioned data records partitioned into sequence number using timestamp-based techniques and stored separately and data records stored sequentially on the SMS storage subsystem is interpreted to be the claimed time series data stored on the first storage tier.]

As to claim 14:
Xiong discloses:
One or more non-transitory computer-readable storage media storing program instructions that, when executed on or across one or more processors, perform:
15storing, by a fleet of ingestion routers into a plurality of durable partitions maintained at the one or more persistent storage resources [Paragraph 0066 teaches the SPS/SMS for which the web-based interface is implemented, a persistent stream 451 may be defined as a stream whose data records are stored on persistent storage devices such as disks, non-volatile RAMs, or SSDs, and an ephemeral stream 452 may be defined as one whose data records need not be stored at persistent storage devices. Paragraph 0083, Figure 8:802 and 804 teaches retrieval nodes 802 may implement respective caches 804 (such as cache 804A at retrieval node 802A, cache 804B at retrieval node 802B, and cache 804C at retrieval node 802C) in which data records of various partitions may be retained temporarily in anticipation of future retrieval requests. Note: The data records (time series data) stored (maintained) on persistent storage devices such as non-volatile RAMs reads on the claimed maintained at the one or more persistent storage resources.], time- series data generated by a plurality of client devices, wherein the time- series data is associated with a plurality of time series [Paragraph 0053 teaches a number of different types of data producers may generate streams of data such as, for example, mobile phone or tablet applications, sensor arrays, social media platforms, logging applications or system logging components, monitoring agents.  Paragraph 0073 teaches ingestion operations are logically divided into front-end and back-end functions, with the front-end functions involving interactions with data producers 120 (e.g., 120A, 120B or 120C). Paragraph 0099 teaches a data producer 120 may wish to demarcate boundaries or separators within the assigned sequence numbers of a stream, so that it becomes easier for data consumers of that stream to submit read requests targeted at particular subsets of the stream. Paragraph 0100 teaches the sequence number may comprise four elements in the depicted embodiment: an nl-bit SMS version number 1302, an n2-bit timestamp or epoch value 1304, an n3-bit subsequence number 1306, and an n4- bit partition number 1308. The use of sequence numbers that contain timestamps for ordered storage and retrieval may have an additional benefit of providing a temporal index into the set of stored data records. The examiner interprets data producers to be the claimed client devices and the sequence numbers with timestamps for ordered storage and retrieval including the temporal index interpreted to be the claimed time-series data.], and wherein an amount of the ingestion routers is determined by a control plane based at 20least in part on an ingestion rate of the time-series data [A stream management service (SMS) may provide programmatic interfaces (e.g., application programming interfaces (APIs), web pages or web sites, graphical user interfaces, or command-line tools) to enable the creation, configuration and deletion of streams, as well as the submission, storage and retrieval of stream data records. Paragraph 0041 teaches over time, the workload associated with a given stream may increase or decrease, which (among other triggering conditions) may lead to repartitioning of the stream. Such repartitioning may involve changes to various parameters, such as the function to be used to determine a record's partition, the partitioning keys used, the total number of partitions, the number of ingestion nodes, storage nodes or retrieval nodes, or the placement of the nodes on different physical or virtual resources. Paragraph 0071 teaches the number of ingestion nodes designated for a given partition Sj-Pk may in at least some cases differ from the number of ingestion nodes designated for a different partition Sj-Pl, and may also differ from the number of storage nodes designated for Sj-Pk and/or the number of retrieval nodes designated for Sj-Pk. With respect to ingestion and/or retrieval, SMS control nodes may implement APIs (such as getStreamlnfo) in some embodiments to allow clients to determine which nodes are responsible for which partitions. 
The examiner interprets the clients ability to determine which nodes are responsible for which partitions, parameter associated with the number of ingestion due to an increase or decrease in the workload of a given stream, and the SMS programmatic interface providing stream management and configuration to be the claimed control panel determining the amount of the ingestion routers. Data records are interpreted to be the claimed time-series data.]; 
retrieve the time-series data, stored by the fleet of ingestion routers, from the durable partitions [Paragraph 0044 teaches in accordance with a retention policy (selected by a client or by the SMS) or a de-duplication time window policy (indicating the time period, subsequent to a submission of any given data record, during which the SMS may be required to ensure that no duplicates of that given data record are stored in the SMS storage subsystem, even if some duplicates are submitted), at least some data records may be archived to a different types of storage service and/or deleted after a time period from the SMS. Paragraph 0081 and Figure 8 teach an example of a retrieval subsystem of an SMS and examples of interactions of the retrieval subsystem with an SPS. Paragraph 0083, Figure 8:802 and 804 teaches retrieval nodes 802 may implement respective caches 804 (such as cache 804A at retrieval node 802A, cache 804B at retrieval node 802B, and cache 804C at retrieval node 802C) in which data records of various partitions may be retained temporarily in anticipation of future retrieval requests. Retrieval control nodes 880 may be responsible for implementing a number of retrieval policies 882, including for example caching policies. For example, how long data records should be cached. The examiner interprets the retrieval nodes as part of the retrieval subsystem with caches 804 to be the claimed second tier and different types of storage service or the SMS is interpreted to be the first storage tier. The retention policy is interpreted to be different from the caching policy which the examiner interprets to be the claimed a retention period for the first storage tier differs from a 25retention period for the second storage tier. The caches setup up by the retrieval subsystem and the partitions within the SMS are interpreted to be the claimed durable partitions. The examiner also interprets the data record with timestamps to be the claimed time series data.] 
storing, by a fleet of stream processors, the time-series data retrieved from the durable partitions into a plurality of storage tiers including a first storage tier and a second storage tier, wherein a retention period for the first storage tier 25differs from a retention period for the second storage tier [Paragraph 0044 teaches in accordance with a retention policy (selected by a client or by the SMS) or a de-duplication time window policy (indicating the time period, subsequent to a submission of any given data record, during which the SMS may be required to ensure that no duplicates of that given data record are stored in the SMS storage subsystem, even if some duplicates are submitted), at least some data records may be archived to a different types of storage service and/or deleted after a time period from the SMS. Paragraph 0081 and Figure 8 teach an example of a retrieval subsystem of an SMS and examples of interactions of the retrieval subsystem with an SPS. Paragraph 0083, Figure 8:802 and 804 teaches retrieval nodes 802 may implement respective caches 804 (such as cache 804A at retrieval node 802A, cache 804B at retrieval node 802B, and cache 804C at retrieval node 802C) in which data records of various partitions may be retained temporarily in anticipation of future retrieval requests. Retrieval control nodes 880 may be responsible for implementing a number of retrieval policies 882, including for example caching policies. For example, how long data records should be cached. The examiner interprets the retrieval nodes as part of the retrieval subsystem with caches 804 to be the claimed second tier and different types of storage service or the SMS is interpreted to be the first storage tier. The retention policy is interpreted to be different from the caching policy which the examiner interprets to be the claimed a retention period for the first storage tier differs from a 25retention period for the second storage tier. The caches setup up by the retrieval subsystem and the partitions within the SMS are interpreted to be the claimed durable partitions. The examiner also interprets the data record with timestamps to be the claimed time series data.], and 
wherein an amount of the stream processors is determined by the control plane based at least in part on the time-series data in the durable partitions [Paragraph 0037 teaches a stream management service (SMS) may provide programmatic interfaces (e.g., application programming interfaces (APIs), web pages or web sites, graphical user interfaces, or command-line tools) to enable the creation, configuration and deletion of streams, as well as the submission, storage and retrieval of stream data records. Paragraph 0116 teaches at least in some cases new ingestion, storage or retrieval nodes may have to be instantiated when a stream is created or initialized. The examiner interprets the retrieval nodes to be the claimed stream processors, the graphical user interface enabling the creation of stream to be the claimed control plane wherein the creation of stream of data records is interpreted to be the claimed time-series data. Instantiation of retrieval node due to a new stream destined for storage is interpreted to be the claimed (increase) in an amount of stream process for time-series data in the durable partitions]; and 
performing, by a fleet of query processors, queries of the time-series data stored 30in the plurality of storage tiers, wherein an amount of the query processors is determined by the control plane based at least in part on the queries [Paragraph 0040 teaches control subsystem may also be implemented in some embodiments, comprising one or more administrative or control components responsible for configuring the remaining subsystems, e.g., by dynamically determining and/or initializing the required number of nodes for each of the ingestion, storage and retrieval subsystems at selected resources such as virtual or physical servers. Each of the ingestion, storage, retrieval and control subsystems may be implemented using a respective plurality of hardware and/or software components which may collectively be referred as "nodes" or "servers" of the subsystems. Pools of nodes capable of performing various types of SMS and/or SPS functions may be set up in advance, and selected members of those pools may be assigned to new streams or new processing stages as needed. Paragraph 0081 teaches retrieval subsystem 206 may comprise a plurality of retrieval nodes 802, such as retrieval node 802A, 802B and 802C, as well as a collection of retrieval control nodes 880. Each of the retrieval nodes 802 may be configured to respond to stream data retrieval requests from various clients or data consumers 130. The examiner interprets retrieval nodes as the claimed query processors, the retrieval nodes configured to respond to stream data retrieval request is interpreted to be the claimed perform queries of the time-series data stored, and the assigning new streams or new processing as needed is interpreted to be the claimed (increase) in an amount of query processors. The control subsystem is interpreted to be the claimed control plane.

Xiong discloses most of the limitation as set forth in claim 14 but does not appear to expressly disclose wherein individual ones of the plurality of storage tiers are different from the durable partitions of the streaming service from which the time-series data is retrieved.
Batsakis discloses:
wherein individual ones of the plurality of storage tiers are different from the one or more persistent storage resources of the streaming service from which the time-series data is retrieved [Column 4 Lines 1-4 teach FIG. 23A is a diagram of an example scenario where a common customer identifier is found among log data received from three disparate data sources, in accordance with example embodiments. Column 13 Lines 19-23 teach each data source 202 broadly represents a distinct source of data that can be consumed by the data intake and query system 108. Examples of data sources 202 include, without limitation, data files, directories of files, data sent over a network, event logs, registries, streaming data services. Column 14 Lines 40-43 teach the intake system 210 can perform additional processing on the incoming data, such as transforming structured data into unstructured data (or vice versa), identifying timestamps associated with the data. Column 14 Lines 48-55 teach as will be described in greater detail herein, at least with reference to FIG. 4, the indexing system 212 can process the data and store it, for example, in common storage 216. As part of processing the data, the indexing system can identify timestamps associated with the data, organize the data into buckets or time series buckets, convert editable buckets to non-editable buckets, store copies of the buckets in common storage 216. Column 18 Lines 27-33 teaches some or all of the elements of the intake system 210 (e.g., forwarder 302, data retrieval subsystem 304, intake ingestion buffer 306, streaming data processors 308, and output ingestion buffer 310, etc.) may reside on one or more computing devices, such as servers, which may be communicatively coupled with each other and with the data sources 202. Column 49 Lines 53-61 teach common storage 216 may be multi-tiered, with each tier providing more rapid access to information stored in that tier. For example, a first tier of the common storage 216 may be physically co-located with the indexing system 212 or the query system 214 and provide rapid access to information of the first tier, while a second tier may be located in a different physical location (e.g., in a hosted or “cloud” computing environment) and provide less rapid access to information of the second tier. Column 108 Line 66-67 and Column 109 Lines 1-5 teach the three systems 2301, 2302, and 2303 are disparate systems that do not have a common logging format. The order application 2301 sends log data 2304 to the data intake and query system 108 in one format, the middleware code 2302 sends error log data 2305 in a second format, and the support server 2303 sends log data 2306 in a third format.
Note: The claimed streaming service is interpreted to be network-accessible computing or storage that provides data streams from a provider network that may represent a network set up by an entity such as a private-sector company or a public-sector organization and maintains/provides time series data non-overlapping partitions. The cited data sources 202 (one or more persistent storage resources) including streaming services such as support servers coupled with the intake system 212 is interpreted read on the claimed streaming service. Ingested data from data sources 202 coupled with the intake system 212 with identifying timestamps is interpreted to read on the claimed time-series data retrieved from the streaming service. Storing the buckets of time series data in common storage that includes multi-tiered storage from data sources 202 is interpreted to read on the claimed times series data retrieved from a streaming service. The multi-tiered storage as part of the common storage that is not coupled with the data source 202 is interpreted to be the claimed individual ones of the plurality of storage tiers are different from the one or more persistent storage resources of the streaming service.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Xiong, by incorporating data sources that are coupled with an intake system to process and send time series data organized into buckets to common multi-tiered storage, as taught by Batsakis (see Column 13 Lines 19-23, Column 14 Lines 40-43, Column 14 Lines 48-55, Column 18 Lines 27-33, and Column 49 Lines 53-61), because both applications are directed to storage management; incorporating data sources that are coupled with an intake system to process and send time series data organized into buckets to common multi-tiered storage provides significant flexibility by enabling a user to analyze massive quantities of minimally-processed data “on the fly” at search time using a late-binding schema, instead of storing pre-specified portions of the data in a database at ingestion time. This flexibility enables a user to see valuable insights, correlate data, and perform subsequent queries to examine interesting aspects of the data that may not have been apparent at ingestion time (see Batsakis Column 118 Lines 7-15).

As to claim 15:
Xiong discloses:
The one or more non-transitory computer-readable storage media as recited in claim 14, wherein the queries are performed using one or more indices of the time-series data, wherein the one or more indices represent timestamps of the time-series 5data, the plurality of time series, and the plurality of storage tiers [Paragraph 0100 teaches the sequence number may comprise four elements in the depicted embodiment: an nl-bit SMS version number 1302, an n2-bit timestamp or epoch value 1304, an n3-bit subsequence number 1306, and an n4- bit partition number 1308. The use of sequence numbers that contain timestamps for ordered storage and retrieval may have an additional benefit of providing a temporal index into the set of stored data records. Paragraph 00111 teaches instead of (or prior to) being deleted, stream records may be archived (e.g., based on client-selected archival policies) to a different set of storage locations or devices, such that the partition mappings used by the SMS may still be usable to retrieve the records after archival. In some archival implementations, different retrieval approaches may be used that do not require the stream partition mappings to be retained (e.g., new indexes may be created for the archived data records). The examiner interprets sequence number as part of the index to be the claimed index representing the pluralitiy of time series, time stamps to be the claimed time stamps of the time-series data, and the new indexes created for archive retrieval when data is stored on a different set of storage locations or devices to be the plurality of storage tiers. The examiner also interprets retrieval to be the claimed queries performed on the indices.

As to claim 16:
Xiong discloses:
The one or more non-transitory computer-readable storage media as recited in claim 14, wherein an amount of the durable partitions is determined by the control plane based at least in part on the time-series data [Paragraph 0040 teaches control subsystem may also be implemented in some embodiments, comprising one or more administrative or control components responsible for configuring the remaining subsystems, e.g., by dynamically determining and/or initializing the required number of nodes for each of the ingestion, storage and retrieval subsystems at selected resources such as virtual or physical servers. Each of the ingestion, storage, retrieval and control subsystems may be implemented using a respective plurality of hardware and/or software components which may collectively be referred as "nodes" or "servers" of the subsystems. Paragraph 00112 teaches two new partitions PI001 and PI002 may be created via a repartitioning operation. Records received after the repartitioning, whose attributes would originally (i.e., on the basis of the original mapping) have resulted in their membership in P7, may be mapped to either PI001 or PI002 after the repartitioning, thus distributing the workload of P7 among two partitions. The examiner interprets the control subsystem to be the claimed control plane and the two new partitions created via a repartition operation is the claimed (increase) in the amount of durable partitions. The records with attributes indicating their original partition designation the claimed time-series data].

As to claim 17:
Xiong discloses:
The one or more non-transitory computer-readable storage media as recited in claim 14, wherein an amount of storage resources in the first tier is determined by the control plane based at least in part on an amount of the time-series data within the retention period for the first storage tier, and wherein an amount of storage resources in 15the second tier is determined by the control plane based at least in part on an amount of the time-series data within the retention period for the second storage tier [Paragraph 0041 teaches based on the partitioning policy selected for a particular data stream as well as on other factors such as expectations of record ingestion rates and/or retrieval rates, a control component may determine how many nodes (e.g., processes or threads) should be established initially (i.e., at stream creation time) for ingestion, storage and retrieval, and how those nodes should be mapped to virtual and/or physical machines. Over time, the workload associated with a given stream may increase or decrease, which (among other triggering conditions) may lead to repartitioning of the stream. Such repartitioning may involve changes to various parameters, such as the function to be used to determine a record's partition, the partitioning keys used, the total number of partitions, the number of ingestion nodes, storage nodes or retrieval nodes, or the placement of the nodes on different physical or virtual resources. Different partitioning schemes and repartition-triggering criteria may be used for different data streams in some embodiments, e.g., based on client provided parameters or on heuristics of the SMS control nodes. Paragraph 0044 teaches in accordance with a retention policy (selected by a client or by the SMS) or a de-duplication time window policy (indicating the time period, subsequent to a submission of any given data record, during which the SMS may be required to ensure that no duplicates of that given data record are stored in the SMS storage subsystem, even if some duplicates are submitted), at least some data records may be archived to a different types of storage service and/or deleted after a time period from the SMS. Paragraph 0081 and Figure 8 teach an example of a retrieval subsystem of an SMS and examples of interactions of the retrieval subsystem with an SPS. Paragraph 0083, Figure 8:802 and 804 teaches retrieval nodes 802 may implement respective caches 804 (such as cache 804A at retrieval node 802A, cache 804B at retrieval node 802B, and cache 804C at retrieval node 802C) in which data records of various partitions may be retained temporarily in anticipation of future retrieval requests. Retrieval control nodes 880 may be responsible for implementing a number of retrieval policies 882, including for example caching policies. For example, how long data records should be cached. 
The examiner interprets the retrieval nodes as part of the retrieval subsystem with caches 804 to be the claimed second tier and different types of storage service or the storage subsystem (see Figure 7:204) is interpreted to be the first tier. The retention policy is interpreted to be different from the caching policy which the examiner interprets to be the claimed a retention period for the first storage tier differs from a 25retention period for the second storage tier. The caches setup up by the retrieval subsystem and storage subsystem (see Figure 7:204) are interpreted to be the claimed storage resources. The examiner also interprets the data record with timestamps to be the claimed time series data. Although not explicitly stated, the examiner reasonably interprets policies are adhered to once implemented therefore repartitions occur within retention (first tier storage) and caching policies (second tier storage), therefore the examiner interprets to this to be the claimed within the retention period for the first storage tier and within the retention period for the second storage tier. The examiner also interprets repartitioning may involve changes to various parameters, such as, the number of ingestion nodes, storage nodes or retrieval nodes to be the claimed determination of an amount of storage resources in the first tier and amount of storage resources in the second tier, wherein the number is interpreted to be the claimed amount. Different partitioning schemes and repartition-triggering criteria may be used for different data streams based on client provided parameters or on heuristics of the SMS control nodes is interpreted to be the claimed amount determined by the control plane.]

As to claim 18:
Xiong discloses:
The one or more non-transitory computer-readable storage media as recited in claim 14, wherein the time-series data is stored in the first storage tier using 20volatile memory resources, and wherein the time-series data is stored in the second storage tier using nonvolatile storage resources [Paragraph 0066 teaches the SPS/SMS for which the web-based interface is implemented, a persistent stream 451 may be defined as a stream whose data records are stored on persistent storage devices such as disks, non-volatile RAMs, or SSDs, and an ephemeral stream 452 may be defined as one whose data records need not be stored at persistent storage devices. Paragraph 0083, Figure 8:802 and 804 teaches retrieval nodes 802 may implement respective caches 804 (such as cache 804A at retrieval node 802A, cache 804B at retrieval node 802B, and cache 804C at retrieval node 802C) in which data records of various partitions may be retained temporarily in anticipation of future retrieval requests. The examiner interprets temporary use of the cache or queue to be the claimed volatile memory resources and the first storage tier and the data records stored on persistent storage devices such as non-volatile RAMs to be the claimed nonvolatile storage resources and the claimed second storage tier.]


As to claim 20:
Xiong discloses:
The one or more non-transitory computer-readable storage media as recited in claim 14, wherein the time-series data is stored in the first storage tier using a plurality of tiles, wherein the tiles are partitioned based at least in part on spatial 30boundaries and temporal boundaries [Paragraph 0044 teaches the SMS storage subsystem may attempt to write incoming data records of a given partition sequentially to disk. Sequence numbers may be generated for (and stored with) data records using various techniques as described below, including for example timestamp-based techniques. Data records of a given partition may be stored together, e.g., contiguously on disk, and separately from the data records of other partitions. Paragraph 0099 teaches a data producer may wish to influence the selection of the sequence number 102 selected for at least some data records. For example, a data producer 120 may wish to demarcate boundaries or separators within the assigned sequence numbers of a stream.
The examiner interprets data records partitioned into sequence number using timestamp-based techniques and stored separately from the data records of other partitions is interpreted to be the claimed the time-series data is stored in 25the first storage tier using a plurality of tiles, wherein the tiles are partitioned based at least in part on spatial boundaries and temporal boundaries. The data records partitioned into sequence number using timestamp-based techniques and stored separately from the data records is interpreted to be the claimed time-series data stored using a plurality of tiles, data records partitioned into sequence number using timestamp-based techniques and stored separately from the data records is interpreted to be the claimed partitioning based on spatial boundaries and temporal boundaries. The examiner also interprets the data producers with so influence the selection of the sequence numbers by implementing demarcated and boundaries and separators within the assigned sequence numbers to be the claimed spatial and temporal boundaries. It is reasonably interpreted once a boundary is made through demarcation, that partition can be stored separately from the data records of other partitions, therefore teaching spatial separation or boundaries. The sequence numbers with timestamps influence the partitioning and therefore teaches partitions based on temporal boundaries, wherein the timestamps used in sequence numbers are associated with the data producers wish to demarcate boundaries or separators within the assigned sequence numbers of a stream. The examiner would like to make the record clear that the plurality of tiles in this claim is being interpreted as a plurality of partitioned data records partitioned into sequence number using timestamp-based techniques and stored separately and data records stored sequentially on the SMS storage subsystem is interpreted to be the claimed time series data stored on the first storage tier.]


Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (International Publication No.: WO2015070232 A1) hereinafter Xiong, in view of Batsakis et al. (US Patent No.: US 10776355 B1) hereinafter Batsakis, and further in view of Jain et al. (US Publication No.: US 20190250819 A1) hereinafter Jain.
As to claim 9:
Xiong and Batsakis discloses all of the limitation as set forth in claim 5 but does not appear to expressly disclose the method as recited in claim 5, wherein a latency characteristic for the first storage tier differs from a latency characteristic for the second storage tier.
Jain discloses:
The method as recited in claim 5, wherein a latency characteristic for the first storage tier differs from a latency characteristic for the second storage tier [Paragraph 0023 and Figure 3 teach first tier storage devices 322 can include one or more data storage devices, such as flash or other non-volatile memory devices, having relatively low access latencies as well as relatively low storage capacities. Data storage devices 320 further include one or more additional lower tiers including Nth tier storage devices 324. These lower storage tier(s), which generally employ storage media such as magnetic disks, tape drives, etc., having lower per-byte costs and higher access latencies than first tier storage devices 322, generally providing greater storage capacities than first tier storage devices 322.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Xiong and Batsakis, by incorporating low access latencies for a first tier of storage and higher latencies in lower storage tiers, as taught by Jain (see Paragraph 0023), because all three applications are directed to storage management; configuring the storage subsystems and cache systems to utilize low access latencies for a first tier of storage and higher latencies in lower storage tiers provides greater storage capacities that the tier with lower access latencies (see Jain Paragraph 0023).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (International Publication No.: WO2015070232 A1) hereinafter Xiong, in view of Batsakis et al. (US Patent No.: US 10776355 B1) hereinafter Batsakis, and further in view of Arye et al. (US Publication No.: US 20180246934 A1) hereinafter Arye.
As to claim 10:
Xiong and Batsakis discloses all of the limitation as set forth in claim 5 but does not appear to expressly disclose the method as recited in claim 5, wherein a latency characteristic for the first storage tier differs from a latency characteristic for the second storage tier.
Arye discloses:
The method as recited in claim 5, wherein the time-series data is partitioned into the durable partitions based at least in part on a hierarchy of the time series. [Paragraph 0129 teaches configuration shown in FIG. 7(A), the database system 110 creates a plurality of chunks including 210a, 210b, 210c, and 210d and assigns one chunk to each location. The chunks are distributed across the locations of the database system 110 along the time and space attributes. Accordingly, each chunk is associated with a time range and a space range and stores records that have time and space attributes that lie within the time and space ranges of the chunk. Paragraph 0055 teaches the chunk that is being stored on one of the nodes could itself be further partitioned in time and/or by an additional partitioning key (either the same or different than the partitioning key at a higher level), which itself could be distributed among the node (e.g., on different disks) or even to other nodes.
The examiner interprets the chunk that is being stored on one of the nodes that is further partitioned to be the claimed time-series is partitioned into the durable partitions, chunks are distributed across the locations of the database system 110 along the time and space attributes. Accordingly, each chunk is associated with a time range and a space range and stores records that have time and space attributes that lie within the time and space ranges of the chunk is interpreted to be the claimed partitions based at least in part on a hierarchy of the time series. The examiner interprets the first level hierarchy is space attribute and the second level is time as shown in Figure 7A and 7B.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Xiong and Batsakis, by incorporating chunking (partitioning) based on a hierarchy consisting of both space and time attributes and placing chunks in appropriate ranges of space and time based on the hierarchy, as taught by Ayre (see Paragraph 0055, 0129, Figure 7A and 7B), because all three applications are directed to storage management; configuring the storage subsystems and cache systems to utilize chunking (partitioning) based on a hierarchy consisting of both space and time attributes and placing chunks in appropriate ranges of space and time based on the hierarchy avoids queries touching all servers when performing queries for a single object in space (e.g., a particular device), which could help reduce tail latency under higher query loads and enable efficient joins (see Arye Paragraph 0110).

As to claim 19:
Xiong and Batsakis discloses all of the limitation as set forth in claim 14 but does not appear to expressly disclose the one or more non-transitory computer-readable storage media as recited in claim 14, wherein the time-series data is partitioned into the durable partitions 25based at least in part on a hierarchy of the time series. 
Arye discloses:
The one or more non-transitory computer-readable storage media as recited in claim 14, wherein the time-series data is partitioned into the durable partitions 25based at least in part on a hierarchy of the time series [Paragraph 0129 teaches configuration shown in FIG. 7(A), the database system 110 creates a plurality of chunks including 210a, 210b, 210c, and 210d and assigns one chunk to each location. The chunks are distributed across the locations of the database system 110 along the time and space attributes. Accordingly, each chunk is associated with a time range and a space range and stores records that have time and space attributes that lie within the time and space ranges of the chunk. Paragraph 0055 teaches the chunk that is being stored on one of the nodes could itself be further partitioned in time and/or by an additional partitioning key (either the same or different than the partitioning key at a higher level), which itself could be distributed among the node (e.g., on different disks) or even to other nodes.
The examiner interprets the chunk that is being stored on one of the nodes that is further partitioned to be the claimed time-series is partitioned into the durable partitions, chunks are distributed across the locations of the database system 110 along the time and space attributes. Accordingly, each chunk is associated with a time range and a space range and stores records that have time and space attributes that lie within the time and space ranges of the chunk is interpreted to be the claimed partitions based at least in part on a hierarchy of the time series. The examiner interprets the first level hierarchy is space attribute and the second level is time as shown in Figure 7A and 7B.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Xiong and Batsakis, by incorporating chunking (partitioning) based on a hierarchy consisting of both space and time attributes and placing chunks in appropriate ranges of space and time based on the hierarchy, as taught by Ayre (see Paragraph 0055, 0129, Figure 7A and 7B), because all three applications are directed to storage management; configuring the storage subsystems and cache systems to utilize chunking (partitioning) based on a hierarchy consisting of both space and time attributes and placing chunks in appropriate ranges of space and time based on the hierarchy avoids queries touching all servers when performing queries for a single object in space (e.g., a particular device), which could help reduce tail latency under higher query loads and enable efficient joins (see Arye Paragraph 0110).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (International Publication No.: WO2015070232 A1) hereinafter Xiong, in view of Batsakis et al. (US Patent No.: US 10776355 B1) hereinafter Batsakis, and further in view of Aghdaie et al. (US Patent No.: US 10459827 B1) hereinafter Aghdaie.
As to claim 12:
Xiong discloses:
The method as recited in claim 5, further comprising: organizing, by the fleet of stream processors, the time-series data from the durable partitions into a plurality of tables, [Paragraph 0039 teaches one or more tables created at a network-accessible database service may be used to store control-plane metadata (such as partition maps) for various streams, and various ingestion, storage or retrieval nodes may be able to access the tables. Paragraph 00141 teaches worker nodes of a processing stage coordinate their workloads using a database table. Paragraph 00145 teaches if the partition information provided by the SMS control subsystem 210 does not match the entries in the PA table, the PA table may be modified by the worker node, e.g., by inserting or deleting entries for one or more partitions. The examiner interprets the worker nodes of the processing stage to be included in the claimed fleet of stream processors and the one or more tables is interpreted to be the claimed plurality of tables. The examiner also interprets worker nodes as part of the processing stage modifying the table when a discrepancy is found as the claimed organizing the time-series data from the durable partitions. ]; and 
Xiong and Batsakis discloses all of the limitation as set forth in claim 5 and some of claim 11 but does not appear to expressly disclose 5transforming, the time-series data from the tables into a plurality of additional tables, wherein the tables are stored in the plurality of storage tiers and wherein the additional tables are stored in the plurality of storage tiers.
Aghdaie discloses:
5transforming, the time-series data from the tables into a plurality of additional tables, wherein the tables are stored in the plurality of storage tiers and wherein the additional tables are stored in the plurality of storage tiers [Column 7 Lines 10-12 teach data received from application host systems 120 can be received in the form of data tables. Column 7 Lines 14-17 teaches data aggregation system 134 can be configured to receive, process, and store the data tables received from the each application host system 120 in accordance with the defined rule set. Column 7 Lines 34-38 teach data tables can undergo various transformative operations, such as transform, merge, split, and other operations that can be used to form one or more additional data tables from the original data table(s). Column 7 Lines 51-62 teach temporal limitations associated with a data set and data sets may be received and/or retrieved by the data aggregation system 134 based on periodic intervals, aperiodic intervals, at specific times, or in accordance with other time-based rules. For example, every five minutes, every 30 minutes, every hour, every month, every three months. In some instances, data sets may be streamed, in which case, the data set can be broken apart into discreet chunks of data. For example, every second, every 30 seconds, every five minutes, or other defined time period, the data set can be received in a cache or queue, and after a specified time period has been satisfied, the data can stored in discreet chunks for further analysis. Column 10 Lines 36-42 teaches interactive computing system 120 can include one or more data stores 124 that are configured to store the aggregated data. The examiner interprets the one or more data stores to be the claimed plurality of storage tiers, temporal limitations associated with data sets to be the claimed time-series data, transformative operations on the tables is interpreted to be the claimed transforming, the time-series data from the tables into a plurality of additional tables, and data set can be received in a cache or queue, and after a specified time period has been satisfied, the data can stored in discreet chunks interpreted again to be the claimed plurality of storage where the cache or queue is the tier and the data store is another tier. ]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Xiong and Batsakis, by incorporating table transformative operations and table storage in a datastore tier separate from cache or queue tier, as taught by Aghdaie (see Column 7 Lines 10-12, Column 7 Lines 14-17, Column 7 Lines 34-38, Column 7 Lines 51-62, and Column 10 Lines 36-42), because all three applications are directed to data processing and storage management; configuring the storage subsystems and cache systems to utilize table transformative operations and table storage in a datastore tier separate from cache or queue tier allows for efficient at detection potential anomalies in data received from the application host systems wherein anomalies are interpreted to be an increase in game application downloads from a download server on Christmas day, which represents a significant spike in downloads in comparison to previous days (see Aghdaie Column 4 Lines 5-8 and Column 4 Lines 18-21).

As to claim 13:
Xiong discloses: 
The method as recited in claim 12, wherein the window of time is determined according to input to a control plane [Paragraph 0037 teaches a stream management service (SMS) may provide programmatic interfaces (e.g., application programming interfaces (APIs), web pages or web sites, graphical user interfaces, or command-line tools) to enable the creation, configuration and deletion of streams, as well as the submission, storage and retrieval of stream data records. Some types of stream operations (such as stream creation or deletion, or the kinds of dynamic repartitioning operations) that involve interactions with SMS control components may be referred to as "control-plane". Paragraph 0040 control subsystem may also be implemented in some embodiments, comprising one or more administrative or control components responsible for configuring the remaining subsystems, e.g., by dynamically determining and/or initializing the required number of nodes for each of the ingestion, storage and retrieval subsystems at selected resources such as virtual or physical servers. Figure 16:T1 and T2 teach two time windows. The examiner interprets the graphical user interfaces enabling configuration of streams via control sub systems or “control-plane” to be the claimed input to a control plane. Time intervals T1 and T2 as part of the dynamic repartitioning is interpreted to be the claimed determination of a window of time].
Xiong and Batsakis discloses all of the limitation as set forth in claim 5 and some of claim 11 but does not appear to expressly disclose5 wherein the time-series data within a 10window of time is transformed using aggregation into the additional tables.
Aghdaie discloses:
wherein the time-series data within a 10window of time is transformed using aggregation into the additional tables [Column 7 Line 19 teaches individual data sets may have specific data aggregation rule sets. Column 7 Lines 24-27 teach the data sets within a data table may share the same data aggregation rule sets or have different rule sets. Column 7 Lines 14-17 teaches data aggregation system 134 can be configured to receive, process, and store the data tables received from the each application host system 120 in accordance with the defined rule set. Column 7 Lines 34-38 teach data tables can undergo various transformative operations, such as transform, merge, split, and other operations that can be used to form one or more additional data tables from the original data table(s). Column 7 Lines 40-42 teach each data set can be received and/or retrieved by the data aggregation system 134 based on event-based and/or time-based rules associated with a data set. Column 7 Lines 50-61 teach temporal limitations associated with a data set. For example, data sets may be received and/or retrieved by the data aggregation system 134 based on periodic intervals, aperiodic intervals, at specific times, or in accordance with other time-based rules. For example, every five minutes, every 30 minutes, every hour, every month, every three months. In some instances, data sets may be streamed, in which case, the data set can be broken apart into discreet chunks of data. For example, every second, every 30 seconds, every five minutes, or other defined time period, the data set can be received in a cache or queue, and after a specified time period has been satisfied, the data can stored in discreet chunks. The examiner interprets aggregation rules govern data aggregation therefore, although not explicitly stated, when additional tables are formed for the data sets, the way in which those data are aggregated is governed by the aggregation policy. Time based policy where temporal limitations are applied on data aggregation is interpreted to be the claimed time series data wherein the intervals are interpreted to be the claimed window of time.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Xiong and Batsakis, by incorporating intervals into time-based policy to govern aggregation of data when new or additional tables are formed, as taught by Aghdaie (see Column 7 Line 19, Column 7 Lines 24-27, Column 7 Lines 14-17, Column 7 Lines 34-38, and Column 10 Lines 36-42, Column 7 Lines 40-42, and Column 7 Lines 50-61), because all three applications are directed to data processing and storage management; configuring the storage subsystems and cache systems to utilize intervals into time-based policy to govern aggregation of data when new or additional tables are formed allows for efficient at detection potential anomalies in data received from the application host systems wherein anomalies are interpreted to be an increase in game application downloads from a download server on Christmas day, which represents a significant spike in downloads in comparison to previous days (see Aghdaie Column 4 Lines 5-8 and Column 4 Lines 18-21).

Response to Arguments
Applicant presents the following arguments in the 5/23/2022 remarks page 10:
“respectfully submits that the combination of references fails to teach or suggest a fleet of stream processors configured to retrieve the time-series data, stored by the fleet of ingestion routers, from the durable partitions maintained at the one or more persistent storage resources of the streaming service and store the retrieved time-series data into a plurality of storage tiers including a first storage tier and a second storage tier, wherein individual ones of the plurality of storage tiers are different from the one or more persistent storage resources of the streaming service from which the time-series data is retrieved, as claimed”

Applicant’s arguments have been fully considered but they are not persuasive. The Examiner respectfully disagrees with the applicant’s arguments regarding claim 1’s recitation of “a fleet of stream processors configured to retrieve the time-series data, stored by the fleet of ingestion routers, from the durable partitions maintained at the one or more persistent storage resources of the streaming service and store the retrieved time-series data into a plurality of storage tiers including a first storage tier and a second storage tier “ (see Xiong Paragraph Paragraph 0044, 0066, 0081 and Figure 8, and Paragraph 0083 ) and “wherein individual ones of the plurality of storage tiers are different from the one or more persistent storage resources of the streaming service from which the time-series data is retrieved” (see Batsakis Column 4 Lines 1-4, Column 13 Lines 19-23, Column 14 Lines 40-43, Column 14 Lines 48-55, Column 18 Lines 27-33, Column 49 Lines 53-61, and Column 108 Line 66-67 and Column 109 Lines 1-5). As for “retrieve the time-series data, stored by the fleet of ingestion routers, from the durable partitions” in accordance with a retention policy (selected by a client or by the SMS) or a de-duplication time window policy (indicating the time period, subsequent to a submission of any given data record, during which the SMS may be required to ensure that no duplicates of that given data record are stored in the SMS storage subsystem, even if some duplicates are submitted), at least some data records may be archived to a different types of storage service and/or deleted after a time period from the SMS (see Xiong Paragraph 0044). An example of a retrieval subsystem of an SMS and examples of interactions of the retrieval subsystem with an SPS (see Xiong Paragraph 0081 and Figure 8). Retrieval nodes 802 may implement respective caches 804 (such as cache 804A at retrieval node 802A, cache 804B at retrieval node 802B, and cache 804C at retrieval node 802C) in which data records of various partitions may be retained temporarily in anticipation of future retrieval requests. Retrieval control nodes 880 may be responsible for implementing a number of retrieval policies 882, including for example caching policies. For example, how long data records should be cached (see Xiong Paragraph 0083, Figure 8:802 and 804). The examiner maintains the retrieval nodes as part of the retrieval subsystem with caches 804 to be the claimed second tier and different types of storage service or the SMS is interpreted to be the first storage tier. The retention policy is interpreted to be different from the caching policy which the examiner interprets to be the claimed a retention period for the first storage tier differs from a 25retention period for the second storage tier. The caches setup up by the retrieval subsystem and the partitions within the SMS are interpreted to be the claimed durable partitions. The examiner also maintains the data record with timestamps to be the claimed time series data.]. As for “maintained at the one or more persistent storage resources of the streaming service”, the SPS/SMS for which the web-based interface is implemented, a persistent stream 451 may be defined as a stream whose data records are stored on persistent storage devices such as disks, non-volatile RAMs, or SSDs, and an ephemeral stream 452 may be defined as one whose data records need not be stored at persistent storage devices (see Xiong Paragraph 0066). Retrieval nodes 802 may implement respective caches 804 (such as cache 804A at retrieval node 802A, cache 804B at retrieval node 802B, and cache 804C at retrieval node 802C) in which data records of various partitions may be retained temporarily in anticipation of future retrieval requests (see Xiong Paragraph 0083, Figure 8:802 and 804). The examiner maintains the data records (time series data) stored (maintained) on persistent storage devices such as non-volatile RAMs reads on the claimed maintained at the one or more persistent storage resources of the streaming service.]. As for “store the retrieved time-series data into a plurality of storage tiers including a first storage tier and a second storage tier”, in accordance with a retention policy (selected by a client or by the SMS) or a de-duplication time window policy (indicating the time period, subsequent to a submission of any given data record, during which the SMS may be required to ensure that no duplicates of that given data record are stored in the SMS storage subsystem, even if some duplicates are submitted), at least some data records may be archived to a different types of storage service and/or deleted after a time period from the SMS (see Xiong Paragraph 0044). An example of a retrieval subsystem of an SMS and examples of interactions of the retrieval subsystem with an SPS (see Xiong Paragraph 0081 and Figure 8). Retrieval nodes 802 may implement respective caches 804 (such as cache 804A at retrieval node 802A, cache 804B at retrieval node 802B, and cache 804C at retrieval node 802C) in which data records of various partitions may be retained temporarily in anticipation of future retrieval requests. Retrieval control nodes 880 may be responsible for implementing a number of retrieval policies 882, including for example caching policies. For example, how long data records should be cached (see Xiong Paragraph 0083, Figure 8:802 and 804). The examiner maintains the retrieval nodes as part of the retrieval subsystem with caches 804 to be the claimed second tier and different types of storage service or the SMS is interpreted to be the first storage tier. The examiner also interprets the data record with timestamps to be the claimed time series data.],
 Regarding “wherein individual ones of the plurality of storage tiers are different from the one or more persistent storage resources of the streaming service from which the time-series data is retrieved”,  FIG. 23A is a diagram of an example scenario where a common customer identifier is found among log data received from three disparate data sources, in accordance with example embodiments (see Batsakis Column 4 Lines 1-4). Each data source 202 broadly represents a distinct source of data that can be consumed by the data intake and query system 108. Examples of data sources 202 include, without limitation, data files, directories of files, data sent over a network, event logs, registries, streaming data services (see Batsakis Column 13 Lines 19-23). The intake system 210 can perform additional processing on the incoming data, such as transforming structured data into unstructured data (or vice versa), identifying timestamps associated with the data (see Batsakis Column 14 Lines 40-43). As will be described in greater detail herein, at least with reference to FIG. 4, the indexing system 212 can process the data and store it, for example, in common storage 216. As part of processing the data, the indexing system can identify timestamps associated with the data, organize the data into buckets or time series buckets, convert editable buckets to non-editable buckets, store copies of the buckets in common storage 216 (see Batsakis Column 14 Lines 48-55). Some or all of the elements of the intake system 210 (e.g., forwarder 302, data retrieval subsystem 304, intake ingestion buffer 306, streaming data processors 308, and output ingestion buffer 310, etc.) may reside on one or more computing devices, such as servers, which may be communicatively coupled with each other and with the data sources 202 (see Batsakis Column 18 Lines 27-33). Common storage 216 may be multi-tiered, with each tier providing more rapid access to information stored in that tier. For example, a first tier of the common storage 216 may be physically co-located with the indexing system 212 or the query system 214 and provide rapid access to information of the first tier, while a second tier may be located in a different physical location (e.g., in a hosted or “cloud” computing environment) and provide less rapid access to information of the second tier (see Batsakis Column 49 Lines 53-61). The three systems 2301, 2302, and 2303 are disparate systems that do not have a common logging format. The order application 2301 sends log data 2304 to the data intake and query system 108 in one format, the middleware code 2302 sends error log data 2305 in a second format, and the support server 2303 sends log data 2306 in a third format (see Batsakis Column 108 Line 66-67 and Column 109 Lines 1-5). The claimed streaming service is interpreted to be network-accessible computing or storage that provides data streams from a provider network that may represent a network set up by an entity such as a private-sector company or a public-sector organization and maintains/provides time series data non-overlapping partitions. The cited data sources 202 (one or more persistent storage resources) including streaming services such as support servers coupled with the intake system 212 is interpreted read on the claimed streaming service. Ingested data from data sources 202 coupled with the intake system 212 with identifying timestamps is interpreted to read on the claimed time-series data retrieved from the streaming service. Storing the buckets of time series data in common storage that includes multi-tiered storage from data sources 202 is interpreted to read on the claimed times series data retrieved from a streaming service. The multi-tiered storage as part of the common storage that is not coupled with the data source 202 is interpreted to be the claimed individual ones of the plurality of storage tiers are different from the one or more persistent storage resources of the streaming service. 

Applicant presents the following arguments in the 5/23/2022 remarks pages 10 and 11:
Applicant further respectfully submits that Batsakis fails disclose first and second storage tiers, "wherein a retention period for the first storage tier differs from a retention period for the second storage tier", as recited in the claim. Therefore, the combination of references fails to teach or suggest wherein a retention period for the first storage tier differs from a retention period for the second storage tier, as claimed.

Applicant’s arguments have been fully considered but they are not persuasive. The Examiner respectfully submits that Batsakis does not expressly disclose "wherein a retention period for the first storage tier differs from a retention period for the second storage tier". However, Xiong sufficiently discloses “a fleet of stream processors, wherein the fleet of stream processors is configured to: store the time-series data retrieved from the durable partitions into a plurality of storage tiers including a first storage tier and a second storage tier, wherein a retention period for the first storage tier differs from a retention period for the second storage tier” (see Xiong Paragraph 0044, 0081, and 0083). In accordance with a retention policy (selected by a client or by the SMS) or a de-duplication time window policy (indicating the time period, subsequent to a submission of any given data record, during which the SMS may be required to ensure that no duplicates of that given data record are stored in the SMS storage subsystem, even if some duplicates are submitted), at least some data records may be archived to a different types of storage service and/or deleted after a time period from the SMS (see Paragraph 0044). An example of a retrieval subsystem of an SMS and examples of interactions of the retrieval subsystem with an SPS (see Paragraph 0081 and Figure 8). Retrieval nodes 802 may implement respective caches 804 (such as cache 804A at retrieval node 802A, cache 804B at retrieval node 802B, and cache 804C at retrieval node 802C) in which data records of various partitions may be retained temporarily in anticipation of future retrieval requests. Retrieval control nodes 880 may be responsible for implementing a number of retrieval policies 882, including for example caching policies. For example, how long data records should be cached (see Paragraph 0083, Figure 8:802 and 804). The examiner interprets the retrieval nodes as part of the retrieval subsystem with caches 804 to be the claimed second tier and different types of storage service or the SMS is interpreted to be the first storage tier. The retention policy is interpreted to be different from the caching policy which the examiner interprets to be the claimed a retention period for the first storage tier differs from a 25retention period for the second storage tier. The caches setup up by the retrieval subsystem and the partitions within the SMS are interpreted to be the claimed durable partitions. The examiner also interprets the data record with timestamps to be the claimed time series data. The examiner maintains the interpretation that Xiong’s teaching of two policies that govern retention for retrieval nodes (second tier) and different types of storage service or the SMS (first storage tier) sufficiently discloses the current claim language “wherein a retention period for the first storage tier differs from a retention period for the second storage tier”. Further clarification through amendments to the claim language may aid in differentiating from the current prior art citations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EARL ELIAS/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169